Citation Nr: 0024433	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-13 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a skin disability, 
to include as a result of undiagnosed illness.

3.  Entitlement to service connection for sinusitis, to 
include as a result of undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, to include as a result of undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
aches (fibromyalgia), to include as a result of undiagnosed 
illness.

6.  Entitlement to service connection for fatigue, to include 
as a result of undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1991.  She served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  She also had 
unverified service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. There is no medical evidence of a nexus between a current 
right knee disability, a current skin disability, current 
sinusitis, current upper respiratory infections, and 
current fibromyalgia and the veteran's period of active 
service. 

2. The veteran's complaints related to her right knee, skin, 
sinuses, respiratory system, and muscles and joints have 
been attributed by medical personnel to known clinical 
diagnoses.

3. The veteran's claims of entitlement to service connection 
for fatigue and headaches, as results of undiagnosed 
illness, are plausible.


CONCLUSIONS OF LAW

1. The veteran's claims of entitlement to service connection 
for a right knee disability, a skin disability, sinusitis, 
a respiratory disorder, and muscle and joint aches 
(fibromyalgia) are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2. The veteran's claims for service connection for fatigue 
and headaches, as results of undiagnosed illness, are well 
grounded.  38 U.S.C.A. § 1117, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  A claim for service connection also 
may be well-grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

For claims relating to active military service in the 
Southwest theater of operations during the Persian Gulf War, 
as in the present case, the provisions of 38 U.S.C.A. § 1117 
regarding presumptive service connection for chronic 
disability due to undiagnosed illness apply.  The provisions 
of 38 U.S.C.A. § 1117 provide for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

In order to establish a well-grounded claim pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant need 
only present some evidence (1) that he or she is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) 
which became manifest either during the Persian Gulf War, or 
to a degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributable to 
any known clinical diagnosis.  38 C.F.R. § 3.317; Neumann v. 
West, No. 98-1410, slip. op. at 11 (U.S. Vet. App. July 21, 
2000).

I.  Right Knee Disability

The veteran's service medical records reveal no treatment for 
a right knee disability.  In her December 1994 notice of 
disagreement, the veteran indicated that she had been treated 
for right knee pain in October 1993.  A January 1995 VA 
medical record reflects a diagnosis of right knee 
patellofemoral syndrome.  A June 1995 VA joints examination 
reflected 1+ chondromalacia over the right knee.

At the January 2000 RO hearing, the veteran testified that 
she fell on her right knee while serving in Saudi Arabia.  A 
service comrade statement from the veteran's non-commissioned 
officer in charge indicated that she had accompanied the 
veteran to a hospital in June 1991 for treatment resulting 
from a right knee injury and the veteran was placed on 48 
hours bedrest.

The Board finds that the record includes a medical diagnosis 
of a current right knee disability and competent evidence of 
a right knee injury in service.  However, the final element 
of a well grounded claim has not been satisfied.  There is no 
medical evidence of a nexus between the current right knee 
disability and the injury in service.  For that reason, the 
claim for service connection for a right knee disability is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.  

II.  Skin Disability

A November 1991 service medical record (one month prior to 
the veteran's separation from service) indicates that she was 
seen for a rash on her back and the left upper extremity.  At 
her January 2000 RO hearing, the veteran indicated that she 
began to have problems with her skin approximately six weeks 
after returning from Saudi Arabia.  VA records reflect 
diagnoses of tinea corpis, tinea pedis, and dermatitis.

Since medical personnel have attributed the veteran's skin 
disability to clinically diagnosed disorders, the undiagnosed 
illness provisions of 38 U.S.C.A. § 1117 need not be 
considered, as the fact that there are medical diagnoses 
renders the claim not well-grounded under that statute.

The claim for service connection for a skin disability, on a 
direct basis, is not well grounded, because there is no 
medical evidence of a nexus between a current skin disability 
and the skin manifestation shown during service, and the 
claim must be denied on that basis.  38 U.S.C.A. § 5107(a); 
Epps.  

III.  Sinusitis and Respiratory Disability

The service medical records disclose that a September 1980 
report of medical history noted sinus drainage in 1976.  A 
March 1989 service medical record (Reserve dental health 
questionnaire) indicated that the veteran suffered from 
seasonal sinus problems.  An April 1991 service medical 
record reflects that the veteran was treated for a cold, sore 
throat, and flu-like symptoms.  Private and VA records 
reflect treatment and diagnoses of chronic sinusitis and 
recurrent upper respiratory infections since July 1992.

Because service medical personnel have attributed the 
veteran's respiratory disability to clinically diagnosed 
disorders and sinusitis is a diagnosis, the undiagnosed 
illness provisions of 38 U.S.C.A. § 1117 need not be 
considered, as the fact that there are medical diagnoses 
renders the claim not well-grounded under that statute.

The veteran's claims for service connection for sinusitis and 
a respiratory disability, on a direct basis, are not well 
grounded, because there is no medical evidence of a nexus 
between any such current disability and the manifestations 
shown in service, and the claim must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps. 

IV.  Muscle and Joint Aches (Fibromyalgia)

An April 1991 service medical record reveals that the veteran 
complained of generalized body aches.  The veteran has 
indicated that she began to experience joint aches and muscle 
pain shortly after her return from Saudi Arabia.  VA medical 
records reflect a diagnosis of fibromyalgia.

Because VA medical personnel have attributed the veteran's 
muscle pain and joints aches to a clinically diagnosed 
disorder, the undiagnosed illness provisions of 38 U.S.C.A. 
§ 1117 need not be considered, as the fact that there is a 
medical diagnoses renders the claim not well-grounded under 
that statute.

The veteran's claim for service connection for fibromyalgia, 
on a direct basis, is not well grounded, because there is no 
medical evidence of a nexus between current fibromyalgia and 
any manifestation during the veteran's period of active 
service, and the claim must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a right knee disability, a skin 
disability, sinusitis/respiratory disorder, and fibromyalgia 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for a right knee disability, a skin 
disability, sinusitis/respiratory disorder, and fibromyalgia.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).



VI.  Fatigue and Headaches.

The evidence of record reveals that there has not been a 
definite diagnosis to account for the veteran's complaints of 
fatigue and headaches.  After reviewing the veteran's medical 
records, which include pertinent complaints voiced by the 
veteran, as well as lay statements describing the veteran's 
problems with fatigue and headaches, the Board believes that 
there are sufficient objective indications of disability so 
as to effectively well-ground these claims.  38 U.S.C.A. 
§ 5107(a).

ORDER

Well grounded claims not having been submitted, service 
connection for a right knee disability, a skin disability, 
sinusitis, a respiratory disorder, and muscle and joint aches 
(fibromyalgia) is denied.

The veteran's claims of entitlement to service connection for 
fatigue and headaches, as results of undiagnosed illness, are 
found to be well grounded, and, to that extent, the appeal on 
those issues is granted.


REMAND

The Board has found that the veteran's claims of entitlement 
to service connection for fatigue and headaches are well 
grounded, meaning they are plausible.  Hence, VA has a duty 
to assist her in developing the facts pertinent to those 
claims.  38 U.S.C.A. § 5107(a).  Moreover, as these claims 
involve consideration of whether the reported disabilities 
and symptoms are due to service or to an undiagnosed illness, 
matters of some medical complexity are raised which should be 
resolved by a VA medical examiner that has had the benefit of 
reviewing the veteran's service medical records and 
postservice medical records.  Accordingly, the veteran should 
be afforded a VA examination to determine the nature and 
etiology of her current disabilities.

The Board advises the veteran that, when a claimant, without 
good cause, fails to report for a necessary VA examination, a 
service connection claim will be rated on the evidence of 
record.  38 C.F.R. § 3.655 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be 
obtained and made part of the record.

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination to ascertain, if 
possible, the nature and etiology of her 
claimed symptomatology of fatigue and 
headaches.  It is imperative that the 
examiner review the claims file in 
connection with the examinations, and all 
indicated special studies and tests are 
to be accomplished.  All clinically 
perceptible indications of the claimed 
fatigue and headaches should be reported 
by the examiner.  After reviewing the 
claims file and examining the veteran, 
the examiner should clearly indicate 
whether or not the claimed fatigue and 
headaches can be attributed to a known 
diagnosis or must be attributed to 
undiagnosed illness.  If the examiner 
finds that the veteran's complaints of 
fatigue and headaches may be attributed 
to a known diagnosis, he or she should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that such current 
disorders are related to manifestations 
shown while the veteran was on active 
duty from November 1990 to December 1991.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
may now be granted.  As to any claim 
which remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals



 

